          Case 1:20-cv-06035-MKV Document 8 Filed 09/17/20 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC #:
 STACEY MERCER,                                               DATE FILED: 9/17/2020

                            Plaintiff,
                                                                 1:20-cv-6035 (MKV)
                     -against-

 ELIZABETH ANNE GITTINGS d/b/a                                 ORDER OF DISMISSAL
 Moroccan Luxury Suites,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the plaintiff informing the Court that the parties

have reached a settlement agreement [ECF #6]. Accordingly, IT IS HEREBY ORDERED that

the above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

October 19, 2020. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                      _________________________________
Date: September 17, 2020                              MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  1
